Attachment to Advisory Action
Applicants’ amendment filed 7/22/2022 has been fully considered; however, the amendment has not been entered given that does not place the application in better form for appeal by materially reducing or simplifying the issues.
Applicant’s proposed amendments generally overcome the indefinite rejections presented in the previous Office Action. However, claims 31, 35, and 44 recite “the fluoropolymer” but then give a structure of a crosslinked fluoropolymer. This results in an antecedent basis issue. The examiner proposed amending “the fluoropolymer” to read “the cross-linked fluoropolymer” to satisfy this issue.
Claim 40 contains structures (Vc) which is linear and structure (Vd) which is a crosslinked structure. However, claim 40 recites “the fluropolymer” which would correspond to the linear structure. As claim 40 depends from claim 6, which contains both “the fluoropolymer” and “a cross-linked fluoropolymer”, it is unclear whether the crosslinked structure corresponds to the fluoropolymer or the crosslinked fluoropolymer. The examiner had proposed an amendment such as replacing “wherein the fluoropolymer is a compound according to formula Vc, or Vd” with “wherein the fluoropolymer is a compound according to formula Vc, and/or the cross-linked fluoropolymer is a compound according to formula Vd”.
Alternatively, the examiner noted that separating out formula Vc and Vd into different claims where Vc uses ‘the fluoropolymer’ and Vd uses ‘the cross-linked fluoropolymer’ might also satisfy the antecedent basis issue. The examiner noted that an examiner’s amendment is not the proper mechanism for adding new claims.
During a discussion with the Applicant, the Applicant requested an advisory action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764